ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed March 14, 2022 has been received and entered.  Claims 2, 8-10, 13 and 19 have been canceled.  Accordingly, claims 1, 3-7, 11-12, 14-18 and 20-22 are pending in the instant application, of which claims 11-12, 17, and 20-22 have been withdrawn from further consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	The rejection of claims 1, 3-7, and 15-16 as not directed to patent eligible subject matter is maintained.  Based upon an analysis with respect to the claim as a whole, claim(s) 1, 3-7, and 15-16 do not recite something significantly different than a judicial exception. 
	Applicants are asserting that while an individual strain may naturally occur in nature, the claimed mixture is not found in nature.
	Applicants arguments have been fully considered, but are not found to be persuasive.
Funk Brothers, “bacteria produced by the laboratory methods of culture [were] placed in a powder … base and packaged for sale to and use by agriculturists in the inoculation of the seeds of leguminous plants.” Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 129 (1948).γ  Nevertheless, the Supreme Court concluded that such a mixture of bacteria was not patent eligible: “The qualities of these bacteria, like the heat of the sun, electricity, or the qualities of metals, are part of the storehouse of knowledge of all men. They are manifestations of laws of nature, free to all men and reserved exclusively to none.” Id. at 130. The supreme court further opined “The aggregation of select strains of the several species into one product is an application of that newly discovered natural principle.  But however ingenious the discovery of that natural principle may have been, the application of it is hardly more than an advance in the packaging of the inoculants.  Each of the species of root nodule bacteria contained in the package infects the same group of leguminous plants which it always infected.  No species acquires a different use.  The combination of species produces no new bacteria, no change in the six species of bacteria, and no enlargement of the range of their utility.  Each species has the same effect it always had.  The bacteria perform in their natural way.  Their use in combination does not improve in any way their natural functioning.  They serve the ends nature originally provided, and act quite independently of any effort of the patentee.”  (Emphasis added).  As mere aggregation of naturally occurring bacteria together does not change the structure of the bacteria, and there is no difference in function (one strain of L. crispatus species continues to degrade glycogen; one strain of 
	Claims 1, 3-7, and 15-16 are directed to naturally occurring Lactobacillus crispatus strains.  

The claims drawn to naturally occurring bacteria and are not patent eligible merely because they have been isolated. 
Applicants specification (See page 3, Example 2) sets forth that the Lactobacillus crispatus strains of the instant invention were isolated from healthy women.  
Accordingly, the instant claims encompass naturally occurring bacteria and are thereby deemed to be a judicial exception.  
The Supreme Court in Diamond v. Chakrabarty, 447 U.S. 303, 206 USPQ 193 (1980), held a claim to a genetically engineered bacterium eligible, because the claimed bacterium was not a “product of nature” exception. (Emphasis added).  As the Court explained, the modified bacterium was patentable because the patent claim was not to a “hitherto unknown natural phenomenon,” but instead had “markedly different characteristics from any found in nature,” due to the additional plasmids and resultant capacity for degrading oil. 447 U.S. at 309-10, 206 USPQ at 197. 
Subsequent judicial decisions have made clear that the Supreme Court’s decision in Chakrabarty is “central” to the eligibility inquiry with respect to nature-based products. See, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. _, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972, 1979 (2013). For example, the In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1336, 110 USPQ2d 1668, 1671 (Fed. Cir. 2014) (quoting Chakrabarty, 447 U.S. at 310, 206 USPQ2d at 197). In Roslin, the claimed invention was a live-born clone of a pre-existing, non-embryonic, donor mammal selected from cattle, sheep, pigs, and goats. An embodiment of the claimed invention was the famous Dolly the Sheep, which the court stated was “the first mammal ever cloned from an adult somatic cell.” Despite acknowledging that the method used to create the claimed clones “constituted a breakthrough in scientific discovery”, the court relied on Chakrabarty in holding the claims ineligible because “Dolly herself is an exact genetic replica of another sheep and does not possess ‘markedly different characteristics from any [farm animals] found in nature.’” Roslin, 750 F.3d at 1337, 110 USPQ2d at 1671. 
As the Lactobacillus crispatus strains remain identical to the naturally occurring bacteria, the instantly claimed microorganisms are deemed to be a naturally occurring judicial exception.
	For reasons of record, as well as the reasons set forth above, this rejection is maintained.

Claim Rejections - 35 USC § 112
2.	The rejection of claims 5 and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in view of the Statement of Deposit filed November 15, 2021.  

Claim Rejections - 35 USC § 102

3.	The rejection of claim(s) 1-4, 6-7, 14, 16 and 18-19 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ensign et al is withdrawn.
	
Claim Rejections - 35 USC § 112
4.	The rejection of claim 19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn.  


Claims 14 and 18 are objected to for depending upon a rejected base claim, however, claims 14 and 18 are free of the prior art of record.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        January 11, 2022